             Case 5:18-cr-00312-EJD Document 49 Filed 01/12/21 Page 1 of 3



 1   Daniel B. Olmos (CA SBN 235319)
     NOLAN BARTON & OLMOS LLP
 2   600 University Avenue
     Palo Alto, CA 94301
 3   Tel. (650) 326-2980
     Fax (650) 326-9704
 4

 5   Counsel for Defendant
     Xiaolang Zhang
 6

 7                                 UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
 9                                         SAN JOSE DIVISION
10

11
     UNITED STATES,                                     Case No. 5:18-cr-00312 EJD
12
                           Plaintiff,
13
             vs.                                        STIPULATION AND [PROPOSED] ORDER
14                                                      TO CONTINUE STATUS CONFERENCE
     XIAOLANG ZHANG,
15
                           Defendant.
16

17
             IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
18
     United States Attorney Marissa Harris, and Defendant Xiaolang Zhang, through his attorney Daniel
19
20   Olmos, that the status hearing in this matter be continued from January 25, 2021, to March 15,

21   2021.

22           This is a complex case with voluminous discovery, and the government has recently
23
     produced additional discovery which the defense needs additional time to review. Further, the stay-
24
     at-home orders governing California and the Bay Area counties, General Order 72-2, and other
25
     circumstances driven by the COVID-19 global health crisis have prevented defense counsel for the
26
     past ten months from meeting in person with his client or with potential witnesses and experts. The
27

28

                                                                                                           1
             Case 5:18-cr-00312-EJD Document 49 Filed 01/12/21 Page 2 of 3



 1   stay-at-home orders have also prevented defense counsel from conducting any meaningful defense
 2
     investigation.
 3
             The parties agree that the time between January 25, 2021, and March 15, 2021, should be
 4
     excluded from calculations under the Speedy Trial Act, which excludes delay when the interests of
 5
     justice in allowing for the effective preparation of the defense outweigh the best interest of the public
 6

 7   and the defendant in a speedy trial, taking into account the exercise of due diligence. 18 U.S.C. §§

 8   3161(h)(7)(A) and (B)(iv).
 9           For the foregoing reasons, the parties stipulate to continue the status conference to March 15,
10
     2021.
11
             IT IS SO STIPULATED
12

13   Dated: January 11, 2021                        NOLAN BARTON & OLMOS LLP
14                                                   /S/ Daniel B. Olmos
                                                    Daniel B. Olmos
15

16                                                  Attorney for Defendant Xiaolang Zhang

17

18
     Dated: January 11, 2021                        David L. Anderson, United States Attorney
19
20                                                  /S/ Marissa Harris
                                                    By: Marissa Harris
21
                                                    Assistant United States Attorney
22

23

24

25

26
27

28

                                                                                                             2
            Case 5:18-cr-00312-EJD Document 49 Filed 01/12/21 Page 3 of 3



 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                           SAN JOSE DIVISION
 6

 7
     UNITED STATES,                                      Case No. 5:18-cr-00312 EJD
 8

 9                          Plaintiff,
                                                         [PROPOSED] ORDER TO CONTINUE
10                  v.                                   STATUS CONFERENCE
11
     XIAOLANG ZHANG,
12
                            Defendant.
13

14

15
            GOOD CAUSE APPEARING, it is hereby ordered that the status conference currently
16
     scheduled for January 25, 2021, be continued to March 15, 2021, at 1:30 p.m. Based upon the
17

18   representation of counsel and for good cause shown, the Court also finds that the time between

19   January 25, 2021, and March 15, 2021, shall be excluded from calculations under the Speedy Trial

20   Act. The interests of justice in allowing for the effective preparation of the defense and continuity of
21
     counsel outweigh the best interest of the public and the defendant in a speedy trial, taking into
22
     account the exercise of due diligence. 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv).
23

24
     Dated: 1/12/2021                              _______________________________________
25                                                 The Hon. Edward J. Davila
                                                   United States District Judge
26
27

28

                                                                                                            3
